Title: From the Casuist: A Case of Conscience, 3 July 1732
From: Franklin, Benjamin
To: 



To the Printer of the Gazette.
  Sir,

The Case of Conscience propos’d to me in you last Gazette, does not require much Consideration to give an Answer.
It should seem that the Proposer of that Case, is either no Christian, or a very ill instructed one; otherwise he might easily have learnt his Duty from these positive Laws of Religion, Thou shalt not commit Adultery: Return not Evil for Evil, but repay Evil with Good. But supposing him to be one who would make Reason the Rule of his Actions, I am of Opinion he will find himself wholly unjustifiable in such a Proceeding; when he considers That it is a Breach of the Laws of his Country, which every reasonable Man knows he ought to observe: That it is making himself Judge in his own Cause, which all allow to be unreasonable: And, that such Practices can produce no Good to Society, but great Confusion and Disturbance among Mankind.
The Philosopher said, with Regard to an Affront which he was urg’d to revenge, If an Ass kicks me, should I kick him again? So may the injured Man of Prudence and Virtue say, “If a Fool has made himself wicked and vicious, and has prevailed with an honest Woman to become as bad as himself; should I also make my self wicked and vicious, and corrupt another honest Woman, that I may be even, or upon a Level, with him?” I am your Friend,
The Casuist
